
	
		II
		109th CONGRESS
		2d Session
		S. 4063
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2006
			Mr. Feingold introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To provide for additional section 8 vouchers, to
		  reauthorize the Public and Assisted Housing Drug Elimination Program, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Affordable Housing Expansion and
			 Public Safety Act.
		2.Increase in
			 incremental section 8 vouchers
			(a)In
			 generalIn fiscal year 2007 and subject to renewal, the Secretary
			 of Housing and Urban Development shall provide an additional 100,000
			 incremental vouchers for tenant-based rental housing assistance under section
			 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)).
			(b)Authorization
			 of appropriations
				(1)In
			 generalThere are authorized to be appropriated $8,400,000,000
			 for the provision and renewal of the vouchers described in subsection
			 (a).
				(2)AvailabilityAny
			 amount appropriated under paragraph (1) shall remain available until
			 expended.
				(3)CarryoverTo
			 the extent that any amounts appropriated for any fiscal are not expended by the
			 Secretary of Housing and Urban Development in such fiscal year for purposes of
			 subsection (a), any remaining amounts shall be carried forward for use by the
			 Secretary to renew the vouchers described in subsection (a) in subsequent
			 years.
				(c)Distribution of
			 amounts
				(1)Administrative
			 costsThe Secretary may not use more than $800,000,000 of the
			 amounts authorized under paragraph (1) to cover the administrative costs
			 associated with the provision and renewal of the vouchers described in
			 subsection (a).
				(2)Voucher
			 costsThe Secretary shall use all remaining amounts authorized
			 under paragraph (1) to cover the costs of providing and renewing the vouchers
			 described in subsection (a).
				3.Targeted
			 expansion of home investment partnership (HOME) program
			(a)PurposeThe
			 purposes of this section are as follows:
				(1)To authorize
			 additional funding under subtitle A of title II of the Cranston-Gonzalez
			 National Affordable Housing Act (42 U.S.C. 12741 et. seq), commonly referred to
			 as the Home Investments Partnership (HOME) program, to provide
			 dedicated funding for the expansion and preservation of housing for extremely
			 low-income individuals and families through eligible uses of investment as
			 defined in paragraphs (1) and (3) of section 212(a) of the Cranston-Gonzalez
			 National Affordable Housing Act.
				(2)Such additional
			 funding is intended to supplement the HOME funds already allocated to a
			 participating jurisdiction to provide additional assistance in targeting
			 resources to extremely low-income individuals and families.
				(3)Such additional
			 funding is not intended to be the only source of assistance for extremely
			 low-income individuals and families under the HOME program, and participating
			 jurisdictions shall continue to use non-set aside HOME funds to provide
			 assistance to such extremely low-income individuals and families.
				(b)Set aside for
			 extremely low-income individuals and families
				(1)Eligible
			 useSection 212(a) of the Cranston-Gonzalez National Affordable
			 Housing Act (42 U.S.C. 12742(a)) is amended by adding at the end the
			 following:
					
						(6)Extremely
				low-income individuals and families
							(A)In
				generalEach participating jurisdiction shall use funds provided
				under this subtitle to provide affordable housing to individuals and families
				whose incomes do not exceed 30 percent of median family income for that
				jurisdiction.
							(B)ExceptionIf
				a participating jurisdiction can certify to the Secretary that such
				participating jurisdiction has met in its jurisdiction the housing needs of
				extremely low-income individuals and families described in subparagraph (A),
				such participating jurisdiction may use any remaining funds provided under this
				subtitle for purposes of subparagraph (A) to provide affordable housing to
				individuals and families whose incomes do not exceed 50 percent of median
				family income for that jurisdiction.
							(C)Rule of
				constructionThe Secretary shall notify each participating
				jurisdiction receiving funds for purposes of this paragraph that use of such
				funds, as required under subparagraph (A), does not exempt or prevent that
				participating jurisdiction from using any other funds awarded under this
				subtitle to provide affordable housing to extremely low-income individuals and
				families.
							(D)Rental
				housingNotwithstanding section 215(a), housing that is for
				rental shall qualify as affordable housing under this paragraph only if such
				housing is occupied by extremely low-income individuals or families who pay as
				a contribution toward rent (excluding any Federal or State rental subsidy
				provided on behalf of the individual or family) not more than 30 percent of the
				monthly adjusted income of such individual or family, as determined by the
				Secretary.
							.
				(2)Pro rata
			 distributionSection 217 of the Cranston-Gonzalez National
			 Affordable Housing Act (42 U.S.C. 12747) is amended by adding at the end the
			 following:
					
						(e)Pro rata
				distribution for extremely low-income individuals and
				familiesNotwithstanding any other provision of this Act, in any
				fiscal year the Secretary shall allocate any funds specifically approved in an
				appropriations Act to provide affordable housing to extremely low-income
				individuals or families under section 212(a)(6), such funds shall be allocated
				to each participating jurisdiction in an amount which bears the same ratio to
				such amount as the amount such participating jurisdiction receives for such
				fiscal year under this subtitle, not including any amounts allocated for any
				additional set-asides specified in such appropriations Act for that fiscal
				year.
						.
				(3)CertificationSection
			 226 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12756)
			 is amended by adding at the end the following:
					
						(d)Certification
							(1)In
				generalEach participating jurisdiction shall certify on annual
				basis to the Secretary that any funds used to provide affordable housing to
				extremely low-income individuals or families under section 212(a)(6) were
				actually used to assist such families.
							(2)Content of
				certificationEach certification required under paragraph (1)
				shall—
								(A)state the number
				of extremely low-income individuals and families assisted in the previous 12
				months;
								(B)separate such
				extremely low-income individuals and families into those individuals and
				families who were assisted by—
									(i)funds set aside
				specifically for such individuals and families under section 212(a)(6);
				and
									(ii)any other funds
				awarded under this subtitle; and
									(C)describe the type
				of activities, including new construction, preservation, and rehabilitation of
				housing, provided to such extremely low-income individuals and families that
				were supported by—
									(i)funds set aside
				specifically for such individuals and families under section 212(a)(6);
				and
									(ii)any other funds
				awarded under this subtitle.
									(3)Inclusion with
				performance reportThe certification required under paragraph (1)
				shall be included in the jurisdiction's annual performance report submitted to
				the Secretary under section 108(a) and made available to the
				public.
							.
				(c)Authorization
			 of appropriationsIn addition to any other amounts authorized to
			 be appropriated under any other law or appropriations Act to carry out the
			 provisions of title II of the Cranston-Gonzalez National Affordable Housing Act
			 (42 U.S.C. 12701 et seq.), there are authorized to be appropriated to carry out
			 the provisions of this section $400,000,000 for each of fiscal years 2007
			 through 2011.
			4.Public and
			 assisted housing crime and drug elimination program
			(a)Title
			 changeThe chapter heading of chapter 2 of subtitle C of title V
			 of the Anti-Drug Abuse Act of 1988 (42 U.S.C. 11901 et seq.) is amended to read
			 as follows:
				
					2Public and
				Assisted Housing Crime and Drug Elimination
				Program
					.
			(b)Authorization
			 of appropriations
				(1)Amounts
			 authorizedSection 5129(a) of the Anti-Drug Abuse Act of 1988 (42
			 U.S.C. 11908(a)) is amended to read as follows:
					
						(a)In
				generalThere are authorized to be appropriated to carry out this
				chapter $200,000,000 for each of fiscal years 2007, 2008, 2009, 2010, and
				2011.
						.
				(2)Set aside for
			 the Office of Policy Development and ResearchSection 5129 of the
			 Anti-Drug Abuse Act of 1988 (42 U.S.C. 11908) is amended by adding at the end
			 the following:
					
						(d)Set aside for
				the Office of Policy Development and ResearchOf any amounts made
				available in any fiscal year to carry out this chapter not less than 2 percent
				shall be available to the Office of Policy Development and Research to carry
				out the functions required under section
				5130.
						.
				(c)Eligible
			 activitiesSection 5124(a)(6) of the Anti-Drug Abuse Act of 1988
			 (42 U.S.C. 11903(a)(6)) is amended by striking the semicolon and inserting the
			 following: “, except that the activities conducted under any such program and
			 paid for, in whole or in part, with grant funds awarded under this chapter may
			 only include—
				
					(A)providing access
				to treatment for drug abuse through rehabilitation or relapse
				prevention;
					(B)providing
				education about the dangers and adverse consequences of drug use or violent
				crime;
					(C)assisting drug
				users in discontinuing their drug use through an education program, and, if
				appropriate, referring such users to a drug treatment program;
					(D)providing after
				school activities for youths for the purpose of discouraging, reducing, or
				eliminating drug use or violent crime by youths;
					(E)providing capital
				improvements for the purpose of discouraging, reducing, or eliminating drug use
				or violent crime; and
					(F)providing
				security services for the purpose of discouraging, reducing, or eliminating
				drug use or violent
				crime.
					.
			(d)Effectiveness
				(1)Application
			 planSection 5125(a) of the Anti-Drug Abuse Act of 1988 (42
			 U.S.C. 11904(a)) is amended by adding at the end the following: To the
			 maximum extent feasible, each plan submitted under this section shall be
			 developed in coordination with relevant local law enforcement agencies and
			 other local entities involved in crime prevention and reduction. Such plan also
			 shall include an agreement to work cooperatively with the Office of Policy
			 Development and Research in its efforts to carry out the functions required
			 under section 5130.
				(2) HUD
			 reportSection 5127 of the Anti-Drug Abuse Act of 1988 (42 U.S.C.
			 11906) is amended by adding at the end the following:
					
						(d)Effectiveness
				reportThe Secretary shall submit a report to the Congress not
				later than 4 years after the date of the enactment of the
				Affordable Housing Expansion and Public
				Safety Act that includes—
							(1)aggregate data
				regarding the categories of program activities that have been funded by grants
				under this chapter;
							(2)promising
				strategies related to preventing and reducing violent and drug-related crime in
				public and federally assisted low-income housing derived from—
								(A)a review of
				existing research; and
								(B)evaluations of
				programs funded by grants under this chapter that were conducted by the Office
				of Policy Development and Review or by the grantees themselves;
								(3)how the
				information gathered in paragraph (2) has been incorporated into—
								(A)the guidance
				provided to applicants under this chapter; and
								(B)the implementing
				regulations under this chapter; and
								(4)any statutory
				changes that the Secretary would recommend to help make grants awarded under
				this chapter more
				effective.
							.
				(3)Office of
			 Policy Development and Research review and planChapter 2 of
			 subtitle C of title V of the Anti-Drug Abuse Act of 1988 (42 U.S.C. 11901 et
			 seq.) is amended by adding at the end the following:
					
						5130.Office of
				Policy Development and Research review and plan
							(a)Review
								(1)In
				generalThe Office of Policy
				Development and Research established pursuant to section 501 of the Housing and
				Urban Development Act of 1970 (12 U.S.C. 1701z–1) shall conduct a review of
				existing research relating to preventing and reducing violent and drug-related
				crime to assess, using scientifically rigorous and acceptable methods, which
				strategies—
									(A)have been found
				to be effective in preventing and reducing violent and drug-related crimes;
				and
									(B)would be likely
				to be effective in preventing and reducing violent and drug-related crimes in
				public and federally assisted low-income housing environments.
									(2)ReportNot
				later than 180 days after the date of enactment of the
				Affordable Housing Expansion and Public
				Safety Act, the Secretary shall issue a written report with the
				results of the review required under paragraph (1).
								(b)Evaluation
				plan
								(1)In
				generalUpon completion of the review required under subsection
				(a)(1), the Office of Policy Development and Research, in consultation with
				housing authorities, social scientists, and other interested parties, shall
				develop and implement a plan for evaluating the effectiveness of strategies
				funded under this chapter, including new and innovative strategies and existing
				strategies, that have not previously been subject to rigorous evaluation
				methodologies.
								(2)MethodologyThe
				plan described in paragraph (1) shall require such evaluations to use rigorous
				methodologies, particularly random assignment (where practicable), that are
				capable of producing scientifically valid knowledge regarding which program
				activities are effective in preventing and reducing violent and drug-related
				crime in public and other federally assisted low-income
				housing.
								.
				5.Sense of the
			 Senate regarding the creation of a national affordable housing trust
			 fund
			(a)FindingsCongress
			 finds the following:
				(1)Only 1 in 4
			 eligible households receives Federal rental assistance.
				(2)The number of
			 families facing severe housing cost burdens grew by almost 2,000,0000
			 households between 2001 and 2004.
				(3)1 in 3 families
			 spend more than 30 percent of their earnings on housing costs.
				(4)More than 75
			 percent of renter households with severe housing affordability burdens are
			 extremely low-income families.
				(5)More than half of
			 extremely low-income households pay at least half of their income on
			 housing.
				(6)At least 500,000
			 Americans are homeless every day.
				(7)2,000,000 to
			 3,000,0000 Americans are homeless for various lengths of time each year.
				(8)It is estimated
			 that the development of an average housing unit creates on average more than 3
			 jobs and the development of an average multifamily unit creates on average more
			 than 1 job.
				(9)It is estimated
			 that over $80,000 is produced in government revenue for an average single
			 family unit built and over $30,000 is produced in government revenue for an
			 average multifamily unit built.
				(10)The Bipartisan
			 Millennial Housing Commission stated that the most serious housing
			 problem in America is the mismatch between the number of extremely low income
			 renter households and the number of units available to them with acceptable
			 quality and affordable rents..
				(b)Sense of the
			 SenateIt is the sense of the Senate that—
				(1)Congress shall
			 create a national affordable housing trust fund with the purpose of supplying
			 1,500,000 additional affordable housing units over the next 10 years;
				(2)such a trust fund
			 shall contain sufficient income targeting to reflect the housing affordability
			 burdens faced by extremely low-income and very low-income families; and
				(3)such a trust fund
			 shall contain enough flexibility to allow local communities to produce,
			 preserve, and rehabilitate affordable housing units while ensuring that such
			 affordable housing development fosters the creation of healthy and sustainable
			 communities.
				6.Offsets
			(a)Repeal of
			 multiyear procurement authority for F–22A Raptor fighter
			 aircraftEffective as of October 17, 2006, section 134 of the
			 John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law
			 109–364), relating to multiyear procurement authority for F–22A Raptor fighter
			 aircraft, is repealed.
			(b)Advanced
			 research for fossil fuelsNotwithstanding any other provision of
			 law, the Secretary of Energy shall not carry out any program that conducts, or
			 provides assistance for, applied research for fossil fuels.
			(c)Termination of
			 advanced technology programNotwithstanding any other provision of law,
			 the Secretary of Commerce may not award any new grants under the Advanced
			 Technology Program, provided for under section 28 of the National Institute of
			 Standards and Technology Act (15 U.S.C. 278n), effective October 1,
			 2006.
			
